Citation Nr: 9917129	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary and total disability evaluation 
beyond May 31, 1997 under the provisions of 38 C.F.R. § 4.30 
based on a need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from February 1983 to 
February 1986. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record does not show that, after 
May 31, 1997, the veteran had severe postoperative residuals 
of his February 1997 left knee surgery such as incompletely 
healed surgical wounds, stumps of recent amputations, 
required therapeutic immobilization of one or more major 
joints or a body cast, or required house confinement or 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited).


CONCLUSION OF LAW

The requirements for a temporary total disability evaluation 
beyond May 31, 1997 under the provisions of 38 C.F.R. § 4.30 
based on a need for convalescence have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In this case, the veteran underwent a left anterior cruciate 
ligament reconstruction on February 18, 1997.  As a result, 
in a March 1997 rating decision, the RO assigned the veteran 
a temporary total evaluation under the provisions of 38 
C.F.R. § 4.30 effective from February 19, 1997 through the 
end of March 1997.  Subsequently, as the veteran submitted 
evidence showing that his treating physician instructed him 
to use a Bledsoe brace for 90 days subsequent to his surgery, 
in an April 1998 rating decision, the RO extended the 
veteran's award of a temporary total evaluation through the 
end of May 1997.  At present, the veteran is seeking an 
extension of his temporary total evaluation beyond May 31, 
1997.

In order to warrant a temporary total evaluation under 38 
C.F.R. § 4.30, treatment for a service-connected disability 
must result in: (1) Surgery necessitating at least one month 
of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints.  See 38 C.F.R. § 4.30 
(1998).

With respect to the evidence of record, medical records from 
the Wade Park VA Medical Center (VAMC) dated from February 
1997 to May 1997 indicate the veteran underwent a left 
anterior cruciate ligament reconstruction on February 18, 
1997 and, upon discharge from his hospitalization on May 20, 
1997, he was instructed to use a Bledsoe brace for a period 
of three months.  During this period, the veteran was to lock 
his brace at 0 degrees of extension when ambulating with 
crutches and sleeping, and to lock it at 0-90 degrees during 
passive or active range of motion exercises.  After the three 
month period, the veteran was expected to be able to ambulate 
without assistive devices or the Bledsoe brace.  
Additionally, medical notations dated March 1997 show the 
veteran had a range of motion of 5-120 degrees, had a healed 
wound, and had left knee strength of 5/5.  Furthermore, 
medical notations dated May 1997 indicate he complained of 
increased pain in his left knee with activities, had a range 
of motion of 0 to 120 degrees, and was instructed to take 
Tylenol 3 and to not engage in heavy activity for six months; 
he was also given a medical note for his employer.

In a May 1997 statement, a VA physician indicates that the 
March 1997 examination notes discussed above should not be 
interpreted as the veteran being back to preoperative or 
normal strength, and that he was specifically instructed to 
refrain from working or lifting until approximately December 
31, 1997.  As well, the VA physician notes that, because of 
his anterior cruciate ligament reconstruction, the veteran 
must have aggressive rehabilitation for three months, and 
then continue with therapy through December 31, 1997.

Lastly, during the April 1998 appeal hearing at the RO, the 
veteran testified that he was instructed to wear the Bledsoe 
brace for a period of 90 days following his hospitalization 
discharge on February 20, 1997, as well as that he was told 
he needed to be out of the job until December 1997.  
Furthermore, he testified that, during September 1997,  he 
was seen by Dr. Ross while visiting West Virginia, and that 
Dr. Ross had indicated to him that he had developed bone 
spurs on the underside of this knee cap which were causing 
damage to the soft tissue.  Moreover, although he was only 
told to use the Bledsoe brace for 90 days, he in fact used it 
for 120 days, and then intermittently use the Townsend brace 
he was using prior to his February 1997 surgery. 

Upon a review of the evidence of record, the Board finds 
that, other than the veteran's own assertions of entitlement 
to an extension, the evidence does not support his contention 
that he is entitled to an extension of his temporary total 
evaluation beyond May 31, 1997.  Specifically, the medical 
evidence shows that the veteran underwent a left anterior 
cruciate ligament reconstruction on February 18, 1997 and, on 
February 20, 1997, upon discharge from his hospitalization, 
he was instructed to use a Bledsoe brace for a period of 
three months.  After this three-month period, he was expected 
to be able to ambulate without assistive devices and the 
Bledsoe brace.  In this regard, the Board acknowledges that 
the May 1997 statement by a VA physician discussed above 
indicates that the veteran was instructed to refrain from 
working or lifting through December 31, 1997; however, 
neither this statement nor any of the other medical evidence 
in the claims file show that, after May 31, 1997, the veteran 
had severe postoperative residuals of his February 1997 left 
knee surgery such as incompletely healed surgical wounds, 
stumps of recent amputations, required therapeutic 
immobilization of one or more major joints or a body cast, or 
required house confinement or continued use of a wheelchair 
or crutches (regular weight bearing prohibited).  As a matter 
of fact, the medical evidence shows that, at the expiration 
of the 90-day period during which the veteran was instructed 
to wear the Bledsoe brace, he was expected to be able to 
ambulate without assistive devices or the brace.  As such, 
the Board finds that the evidence does not show that after 
May 31, 1997 the veteran met the requirements established 
under 38 C.F.R. § 4.30 for a temporary and total disability 
evaluation beyond May 31, 1997, and thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

In arriving at this determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  See 38 C.F.R. § 3.102.

Lastly, the Board notes that during the April 1998 appeal 
hearing, the veteran indicated that he was seen by Dr. Ross 
for his left knee disability while visiting West Virginia on 
or about September 1997.  In this regard, the Board observes 
that the medical records from this health care provider have 
not been submitted by the veteran, and suggest to the veteran 
to submit such private records if they may assist him in 
showing his entitlement to the benefits sought.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

A temporary and total disability evaluation beyond May 31, 
1997 under the provisions of 38 C.F.R. § 4.30 based on a need 
for convalescence is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

